DOWNEY, Judge
(specially concurring).
I concur in the decision to affirm the judgment appealed from but feel compelled to once again point out that the State is frequently inept in its attempts to prove the value of property in prosecutions involving grand larceny. This essential element of that crime would not appear to be difficult to prove. Yet, in a large percentage of appeals from convictions involving grand larceny the failure to adequately prove that the property involved has a value of $100 or more is one of the primary points on appeal.
The proof of value in this case is woefully weak and barely meets minimum standards to sustain the conviction. Therefore, it would seem appropriate to reiterate the admonition on this subject contained in Adams v. State, 242 So.2d 723 (Fla. 1st DCA 1971):
*1185“In this regard, prosecutors might be well advised to consider using persons having knowledge of the value of used personal property in the market place as value witnesses to eliminate a defect in the evidence found by our courts over the years in this class of case.”